Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	

Claims 1-2, 5,  is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fetyko, USPGPUB 2013/0304575 (hereinafter “Fetyko”). Fetyko is provided in the IDS of 08/21/2020.

Regarding claim 1, Fetyko (in its entirety) discloses a system for facilitating live online events (e.g. Figs. 1 and 4, Abstract) comprising:
an event management application (¶ [37]) server being configured to execute instructions for a user management module (¶ [58]), an event management module (¶ [37]), and a plurality of application and business logic commands (¶¶ [29]-[30]), the user management module operable to dynamically configure a plurality of viewer user profiles and a plurality of broadcaster user profiles, the event management module being operable dynamically configure a plurality of live online events (¶¶ [35]-[37], [47]);
a database operably engaged with the event management application, the database being operable to store a plurality of event management and user management attributes (¶¶ [31]-[32]);
a video server operably engaged with the event management application (¶ [30]);
at least one broadcaster client device operable to communicate one or more inputs to the event management application and broadcast a live online event (¶¶ [37]-[39]);
and, at least one viewer client device operable to communicate one or more inputs to the event management application and view the live online event via a web or mobile browser (¶¶ [40], [48]).

Regarding claim 2, Fetyko discloses wherein the user management module further comprises a plurality of user parameters, the user parameters comprising a plurality of user preferences  (¶¶ [53], [57]-[58]) and one or more permissions for viewing the live online event (Permissioning provided for broadcasters such as disclosed in ¶¶ [38]-[39], and for viewers as disclosed in ¶¶ [43], [46], [50], and Figs. 6, 7).


Regarding claim 5, Fetyko discloses wherein the event management module further comprises a broadcaster user interface that includes interface elements (¶¶ [36], [38]) for creating a live event and configuring a broadcaster calendar (¶¶ [36], [38], [40]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fetyko, in view of Harmon et al., USPGPUB 2008/0109238 (hereinafter “Harmon”).

Regarding claim 3, though Fetyko discloses managing of accounts/ billings (¶ [38]), he is not explicit in wherein the event management module further comprises a payment module configured to calculate and remit a payment to a broadcaster user according to one or more participant parameters associated with the live online event.

a payment module (Fig. 1, elements 154, 152, 148, 140, 105) configured to calculate and remit a payment to a broadcaster user according to one or more participant parameters associated with the live online event (¶¶ [91]-[93], [105]-[106], [115]-[117]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Fetyko (live event management including provisions for accounting and payments) with Harmon' s teachings in order to provide for payments, credit calculations, revenue generation, and promotions.

Regarding claim 4, Fetyko is not explicit in wherein the plurality of user preferences comprises preferences for associating two or more broadcaster user profiles with a viewer user profile.

However, Harmon discloses a method and system for managing live events wherein the plurality of user preferences comprises preferences for associating two or more broadcaster user profiles with a viewer user profile [¶¶ [114]-[116]).

.

Claims 6-7, 9-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fetyko, in view of Harmon, further in view of Takahashi, USPGPUB 2012/0191489 (hereinafter “Takahashi”).

Regarding claim 6, Fetyko discloses a computer-implemented method (Figs. 1, 4; Abstract) comprising:
creating, with an application server (¶¶ [30]-[31]), a broadcaster user profile in a social network (Abstract; ¶¶ [2], [3], [34]; Broadcaster, in the context of Social Networks, ala YouTube, Twitter, Facebook, is also an end user with profiles);
creating, with the application server, a viewer user profile in the social network, the viewer user profile comprising one or more profile parameters (¶¶ [53], [57]-[58])  ;
providing to a broadcaster client device, a first user interface to a broadcaster user associated with the broadcaster user profile, the first user interface comprising a first plurality of workflows comprising (User interface of Fig. 1; ¶¶ [34]-[40]):
a workflow to create calendar listing for the live broadcast in the application server (Fig. 2, element 132; ¶ [44]); and
a workflow to create a broadcaster schedule in the application server (Fig. 2, element 132; ¶ [44]; Also see Fig. 1, event calendar);
providing to a viewer client device, a second user interface to a viewer user associated with the viewer user profile comprising a first plurality of interface elements corresponding with a plurality of broadcaster user profiles and a second plurality of interface elements corresponding with a plurality of scheduled live video broadcasts (Fig. 2; elements 132, 134; ¶ [44]);
creating, via the second user interface (Fig. 1 shows multiple layers of user interfaces; Figs. 5 and 6 are examples of user interface for registration and event selection), at least one booking corresponding to at least one scheduled live video broadcast in the plurality of scheduled live video broadcasts (Registration as shown in interfaces of Figs. 5 and 6 , per schedule shown in Figs. 2, 4; ¶ [35]);
storing, in an application database, the at least one booking and associating the at least one booking with the viewer user profile in the application database (¶¶ [34], [36]-[37]);
providing, with an email server operably engaged with the application server (¶ [49]);
providing, with the application server, a third user interface comprising a live video broadcast module to the broadcaster client device and the viewer client device (Fig. 8; ¶ [51]);
executing, via the live video broadcast module, the scheduled live video broadcast associated with the booking (Fig. 8; ¶ [51]); and
executing, via the application server, a payment transaction associated with the broadcaster user profile (number of credit associated with the broadcaster and the viewer in form of credits for watching/ posting per ¶¶ [38], [52]-[53]).

Fetyko’s system and method operable over internet (¶ [60]). Fetyko is silent on:
a workflow to connect a bank account with the application server to facilitate processing of a payment transaction associated with completion of a live video broadcast over the internet.

However, Harmon discloses a method and system for managing live events, in social network venues (¶ [51]) wherein:
a workflow to connect a bank account with the application server to facilitate processing of a payment transaction associated with completion of a live video broadcast over the internet (¶¶ [80], [91]-[93]; and

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Fetyko (live event management including provisions for accounting and payments) and Harmon' s teachings in order to collect and process payments incentivizing broadcasters’ participation.

The system of Fetyko and Harmon is silent on:
providing an email server with a notification of the at least one booking (¶ [193]); and
creating, in the application database, an entry of the total participants (viewer profiles participating in the scheduled live video broadcast).

However, Takahashi discloses a method and system for managing a reservation/ booking participation system wherein:
providing an email server with a notification of the at least one booking
creating, in the application database, an entry of the total participants (viewer profiles participating in the scheduled live video broadcast) (¶¶ [2], [12], [27], [42]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Fetyko and Harmon (booking/ scheduling events) with Takahashi' s teachings in order to notify the users of the status of their booking while showing the total number of participants to stimulate interest in the event.

Regarding claim 7, the system of Fetyko, Harmon, and Takahashi discloses updating, with the application server, the viewer user profile according to the one or more profile parameters, the one or more profile parameters comprising permissions for participation in the plurality of scheduled live video broadcasts (Fetyko: ¶ [50]; Harmon: ¶¶ [113], [145]).

Regarding claim 9, the system of Fetyko, Harmon, and Takahashi discloses wherein the live video broadcast is a one-to-one broadcast (Fetyko distribution could be one-to-one, as shown in Fig. 8 with one audience member asking a question from the live broadcaster).

Regarding claim 10, the system of Fetyko, Harmon, and Takahashi discloses wherein the live video broadcast is a one-to-many broadcast (Fetyko: distribution may have multiple registered participants, as such the broadcast in one-to-many; ¶ [39]).

Claim 11 recites similar features as those of claim 6, therefore, rejected the same.

Regarding claim 15, the system of Fetyko, Harmon, and Takahashi discloses providing a viewer user profile recommendation to the broadcaster user profile in response to the viewer users statistics (Harmon: ¶ [114]).



Claims 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fetyko, in view of Harmon, further in view of Takahashi, further in view of Taylor, USPGPUB 2020/0084514 (hereinafter “Taylor”).

Regarding claim 8, the system of Fetyko, Harmon, and Takahashi is not explicit in providing a live video broadcast recommendation to the viewer user profile according to the one or more profile parameters.

However, Taylor discloses a method and system for distributing/ broadcasting/ sharing media by providing a live video broadcast recommendation to the viewer user profile according to the one or more profile parameters (¶¶ [6], [38]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Fetyko, Harmon, and Takahashi with Taylor' s teachings in order to customize the events/ programs to users’ tastes.

Note: Recommending videos/ events have long been practiced by companies such as Amazon, Netflix, YouTube, Face Book, etc.

Claims 13 and 14 recites similar features as those of claim 8, said features are taught by Taylor as analyzed above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fetyko, in view of Harmon, further in view of Takahashi, further in view of Yin et al., USPGPUB 2013/0191929 (hereinafter “Yin”).

Regarding claim 12, the system of Fetyko, Harmon, and Takahashi is silent on wherein the one or more content permission comprises a maximum number of live video broadcasts that the viewer user profile can access within a specified time frame.

However, Yin discloses a method and system for authenticating users/ viewers of content/ multimedia  (Abstract), including live content (¶ [50]), wherein the one or more content permission comprises a maximum number of live video broadcasts that the viewer user profile can access within a specified time frame (¶ [88]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Fetyko, Harmon, and Takahashi with Yin' s teachings in order to limit access in order to increase scarcity/ prices.




Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure. Applicants are required, under 37 CFR § 1.111 (c), to consider these references fully when responding to this Office Action.

Henshaw et al., USPGPUB 2010/0094686, discloses an interactive event allows clients to provide feedback to the performing artist and/or producers relative to the event being observed. Feedback options include shout outs, emotapplause, and voting. Ticket scarcity management system adjusts event promotion and ticketed sales methodologies to maintain optimal sales conditions for an interactive event. Multiple camera angles of an interactive event are simultaneously distributed as part of a broadcast to enable switching between cameras by the audience members without interruption of the presentation of the event. See Figs 1, 3, 4, 8 and corresponding descriptions.



Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Marandi whose telephone number is (571)270-1843.  The examiner can normally be reached on 8:00 AM- 5:00 PM M-F, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Marandi/
Primary Examiner, Art Unit 2421